DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10-18-21.  It is noted that claims 13-14 have been rejoined because there was not a search burden.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
A motor, of claim 1 (page 9 line 21 confirms motor is not shown);
A pinion, of claim 13 (page 10 line 21 confirms pinion is not shown);
Teeth and other formations, of claim 12;
It is noted that page 10 line 3 also confirms bearing of withdrawn claim 16 is not shown.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The disclosure is objected to because of the following informalities:
On page 1 line 24, the disclosure of “HT04” is unclear.  It is unclear is any of the references cited on the I.D.S.’s represent HT04.  Literature showing and explaining the HT04 is requested.
On page 10 line 28, the disclosure that the “flexible belt 36 is designed to be substantially inflexible” is unclear.  How can a flexible item be inflexible at the same time?
On page 12 lines 13-20, it is discloses the 52 are not diametrically opposed on lines 13-14 but on lines 15-16, parts of 52 and 54 are diametrically opposed.  How can items be not diametrically opposed and diametrically opposed at the same time?
On page 12 lines 13-14, the phrase “first opening 54” should be replaced with “first opening 52”. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the periphery" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the circumference" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 3, in light of page 12 lines 13-14 disclosing that openings 52 and 54 are not diametrically opposed, the phrase “are diametrically opposed” is unclear.  How can two items be “not” diametrically opposed when parts of the items are diametrically opposed.
Claim 4 recites the limitation "the centre" on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the circumferential extent" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the radial extent" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the shape" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 12, it is unclear what structure represents the teeth.  The specification fails to provide any insight on the structure of the teeth.
With regards to claim 12, it is unclear what structure represents the formations.  The specification fails to provide any insight on the structure of the formations.  It is unclear what can and cannot be considered a formation.
With regards to claim 13, the phrase “blade is driven to rotate by a pinion” is unclear.  Claim 1 discloses the motor drives the blade to rotate.  As written, the pinion does not work with the motor and, therefore, the pinion rotation is in addition to the motor rotation, which is not supported. 
Claim 15 recites the limitation "the other side" on line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitations “the periphery” on lines 3-4 and "the centre" on line 8.  There is insufficient antecedent basis for these limitations in the claim.
With regards to claim 19 line 8, the phrase “the centre of the saw blade having a fixed offset” is unclear.  Earlier on lines 1-2, the saw blade is mounted disclosed as being mounted to the head.  As written, the inherent structure mounting the blade to the head and the fixed offset centre are two separate parts of the blade which is not supported.  The structure mounting the blade to the head is also the structure that is offset with regards to the axis.  
 With regards to claim 19 lines 14-15, the phrase “an operating handle” is unclear.  As written, the handle is not engaged with the head.  If the handle does not engage the head, how can the handle be comprised by the cutter?  There is never a time where the handle does not engage the head and the claim needs to acknowledge this relationship by replacing the phrase with “an operating handle (12) engaged with the cutter head”.     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0117848.
With regards to claim 1, EP0117848 discloses the same invention including a branch cutter (title) having a circular saw blade (12) and a motor to drive the saw blade (13), the periphery of the saw blade being at least partially covered by a housing (29), the housing having a first opening to expose a first portion of the periphery of the blade (Fig. 3, left 31 hereafter L31), and the housing having a second opening to expose a second portion of the periphery of the blade (Fig. 3, right 31 hereafter R31).
With regards to claims 2, 3, 5-7, 10, 11, and 15, EP0117848 discloses the first and second openings are spaced apart around the circumference of the blade (L31, R31), the first opening and the second opening are located so that a part of the first portion of the blade and a part of the second portion of the blade are diametrically opposed (Fig. 3), the circumferential extents of the openings are substantially identical (Fig. 3), the radial extents of the openings are substantially identical (Fig. 3), the  shape and size of the openings are substantially identical (Fig. 3), the first opening has a leading edge (L31 edge nearest 29b) and trailing edge (L31 edge nearest the saw teeth), the first trailing edge projects beyond the saw blade further than the first leading edge (Fig. 3), the second opening has a leading edge (R31 edge nearest 29b) and trailing edge (R31 edge nearest the saw teeth), the second trailing edge projects .   
Claims 1, 2, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giles (3,373,489).
With regards to claim 1, Giles discloses the same invention including a branch cutter (column 1 line 13) having a circular saw blade (5) and a motor to drive the saw blade (3), the periphery of the saw blade being at least partially covered by a housing (17, 19), the housing having a first opening to expose a first portion of the periphery of the blade (Fig. 5, front opening between 23 and 24), and the housing having a second opening to expose a second portion of the periphery of the blade (Fig. 5, 35).
With regards to claims 2, 8-10, and 13, Giles discloses the first and second openings are spaced apart around the circumference of the blade (Fig. 5), an operating handle (6), the second opening is closer to the handle than the first opening (Fig. 1), the operating handle has a longitudinal axis (Fig. 1), the first opening spans the longitudinal axis (Fig. 1), the first opening has a leading edge (23) and trailing edge (24), the first trailing edge projects beyond the saw blade further than the first leading edge (Fig. 5), the blade is driven to rotate by a pinion engaging its saw teeth (10, Fig. 2).      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP0117848 or Giles (3,373,489) in view of Kimball (2,730,803) and CN102334421.  EP0117848 and Giles disclose a cutter head defining a longitudinal axis and the blade is mounted on the head (Fig. 3 in EP0117848) and (Fig. 2 in Giles).
However, EP0117848 and Giles fail to disclose the head housing the motor.
Kimball teaches it is known in the art of elongated saws to have the head housing a motor (13).  It would have been well within ones technical skill to have the motor at either end of the tool.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided EP0117848 or Giles with the head housing the motor, as taught by Kimball, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, EP0117848 and Giles fail to disclose the center of the blade is offset from the longitudinal axis.
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Giles (3,373,489).  
Giles fails to disclose teeth on the trailing edge of the first opening.
Teeth are a well-known structure to be used with enhancing the gripping capabilities of an object intended to interact with a work piece to be cut.  It would have been obvious to have applied any known and reasonable structure to enhance the gripping capabilities so that the wood will remain stationary to allow for a better cutting experience.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Giles with the grip teeth because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Giles (3,373,489) in view of De Young (2,532,982).
Giles discloses the invention including the pinion is connected to the motor (3, 10).  
However, Giles fails to disclose the pinion is connected to the motor by a flexible drive belt.
De Young teach it is old and well known in the art of saws to incorporate a flexible drive belt (72) as the means to connect the motor (68) and the structure cooperating with the blade (44).  It would have been well within one’s technical skill to have used any known and reasonable means to connect the motor with the pinion.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Giles with the belt, as taught by De Young, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Allowable Subject Matter
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06 December 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724